Moore, Chief Justice.
Upon the face of this transcript, the District Court evidently had neither original nor appellate jurisdiction of this case. "We may unquestionably imagine a state of facts which would have warranted its transfer from the County Court to the District Court; but to justify the District Court in taking jurisdiction of it, and this court in affirming its judgment, these facts, if in truth they exist, should have been in some way incorporated into or shown by the record.
But this has not been done, and, “ as we have to act upon the record as we find it here,” we have no alternative but to “ reverse the judgment and remand the case, for want of jurisdiction of the District Court to hear and determine it,” as appears by the record presented to this court. (Lane v. Doak, 48 Tex., 227.)
Judgment reversed and cause remanded.
Reversed and remanded.